Citation Nr: 1811947	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2017, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

A May 2016 rating decision granted service connection for left foot hallux valgus.  In the September 2017 hearing, the Veteran testified that his plantar fasciitis may be related to left foot hallux valgus.  The record indicates, in addition to the September 2017 hearing, that a new theory of entitlement has been raised and has not been considered by a medical examiner.  Therefore, a VA examination is necessary.

Clinical documentation dated after June 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for bilateral plantar fasciitis since June 2016 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after June 2016.  

3.  Schedule the Veteran for a VA foot examination.  The examiner must review the claims file and should note that review in the report.  All opinions must consider the Veteran's lay testimony regarding the onset and duration of symptoms, and the service medical records showing complaints of foot symptoms.  Please provide the basis for any diagnosis and a complete rationale for any opinion.  The examiner should provide the following opinions:

(a)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any bilateral plantar fasciitis disability is related to active service.  

(b)  The examiner should also opine as to whether it is at least as likely as not (50 percent possibility or greater) that any bilateral plantar fasciitis disability is caused by, due to, or the result of service-connected left foot hallux valgus.  

(c)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any bilateral plantar fasciitis disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected left foot hallux valgus.  

(d)  If the examiner determines that the bilateral plantar fasciitis disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

